--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.20




SECOND AMENDMENT TO THE
WEINGARTEN REALTY INVESTORS
DEFERRED COMPENSATION PLAN




R E C I T A L S:


WEINGARTEN REALTY INVESTORS, a Texas real estate investment trust (the
“Employer”) has previously established the Weingarten Realty Investors Deferred
Compensation Plan (the “Deferred Compensation Plan”), which has most recently
been amended and restated effective September 1, 2002 under the terms of which
selected employees and/or management are entitled to defer a portion of their
compensation and/or receive discretionary contributions from the Employer. The
Deferred Compensation Plan was further amended on November 3, 2003.


The Employer has previously established the Weingarten Realty Investors 1993
Share Incentive Plan and the Weingarten Realty Investors 2001 Long Term
Incentive Plan (collectively, the “Long Term Incentive Plan”) under which
selected full-time employees, consultants and/or Trust Managers may be granted
Share Options or Restricted Shares, as therein defined. Successor incentive
plans may be added in the future.


The Board of Trust Managers desires to amend and supplement the Deferred
Compensation Plan to permit the deferral of an Award of Restricted Shares
pursuant to the Long Term Incentive Plan.


NOW THEREFORE, the Employer hereby restates the Deferred Compensation Plan,
Article XI, to be effective January 1, 2004 in its entirety as follows:


ARTICLE XI
Restricted Share Deferral


11.1 General. Any Trust Manager and any Participant shall be eligible to elect
the deferral of an Award of Restricted Shares as defined in and pursuant to the
Weingarten Realty Investors 1993 Share Incentive Plan and the Weingarten Realty
Investors 2001 Long Term Incentive Plan, and any subsequently adopted incentive
plan (collectively, the “Long Term Incentive Plan”) which are incorporated
herein by this reference. Such election may be made with respect to either
unvested Restricted Shares of a prior Award of Restricted Shares or as to any
subsequent Award of Restricted Shares. The manner and duration of such deferral
shall be in accordance with the provisions of this Article XI and in accordance
with procedures established by the Administrator.


11.2 Weingarten Restricted Stock Deferral. A Participant or Trust Manager may
elect to defer all or a portion of the Award of Restricted Shares, on such terms
as the Administrator may permit, by completing a Share Award Deferral Agreement
and submitting it to the Administrator prior to the Award of Restricted Shares.
Any election to defer all or a portion of the Award of Restricted Shares shall
apply to any subsequent Award unless and until a revised Share Award Deferral
Agreement is submitted to the Administrator. Such deferral election shall be
made pursuant to Section 3.1, above, in accordance with the provisions thereof
(with respect to such deferrals, the “Share Deferral Period”). The Administrator
shall credit such deferred Restricted Shares to a bookkeeping account (to be
known as a “Weingarten Stock Account”) for the benefit of such Participant or
Trust Manager. The Restricted Shares so deferred initially shall be accounted
for by the Employer and shall be transferred to the Trustee at such time as the
Employer shall, in its discretion, determine. Any Restricted Share deferral made
prior to the effective date of this Second Amendment shall be revised to be
consistent with this Section 11.2, as amended, in accordance with procedures
established by the Administrator.
 
 

--------------------------------------------------------------------------------



 
11.3 Terms and Conditions of Awards. Any deferred Restricted Shares shall remain
subject to the forfeiture and transfer restriction provisions of the Long Term
Incentive Plan and any other terms and conditions established by the Management
Development and Compensation Committee incident thereto. In the event that the
Restriction Period, as defined under the Long Term Incentive Plan, has not
expired at the end of the applicable Share Deferral Period elected under the
applicable Share Award Deferral Agreement, any Restricted Shares distributed by
the Trustee shall remain subject to any and all such terms and conditions and
any applicable provisions of the Long Term Incentive Plan imposed upon such
Restricted Shares through the expiration of the Restriction Period Restricted
Shares distributed by the Trustee shall contain the legend provided under the
Long Term Incentive Plan. If the Restriction Period shall expire prior to the
Share Deferral Election Period, a Trust Manager or Participant, subject to any
applicable securities law restrictions, may direct that an equivalent amount in
value of any such vested Deferred Shares credited to a Weingarten Stock Account
for his or her benefit, be credited to an Investment Fund in lieu of such
Deferred Shares, in which case the Participant’s benefit hereunder with respect
to such amount thereafter shall be determined by reference to the Investment or
Investment Fund so selected.


11.4 Dividends.


a. General. Unless a Dividend Deferral Election is made by the Trust Manager or
Participant, any dividends payable with respect to any Restricted Shares shall
be paid to the Participant or Trust Manager who deferred such Restricted Shares,
subject, in the case of a Participant, to applicable withholding.


b. Dividend Deferral Election. In accordance with procedures and in such form as
may be established by the Administrator, a Trust Manager or Participant, in
connection with a deferral of an Award of Restricted Shares also may irrevocably
elect to defer the receipt of the dividends payable with respect to some or all
of the deferred Restricted Shares during the Share Deferral Period. In such
case, any and all such dividends attributable thereto shall be paid by the
Employer to the Trustee, and shall be held in trust and may be credited as
either additional Deferred Shares or any other Investment or Investment Fund
invested in accordance with the Trust Manager’s or Participant’s election under
the terms of the Deferred Compensation Plan or subsequent investment election as
herein provided. The account attributable to the dividends so deferred, adjusted
for investment experience, as provided in the Deferred Compensation Plan, shall
be distributed to the Trust Manager or Participant upon the expiration of the
applicable Share Deferral Period.
 

 
2

--------------------------------------------------------------------------------


 
11.5 Definitions. All bolded terms in this Article XI shall have the meaning
contained in the Long Term Incentive Plan. For purposes of Section 1.13 of this
Plan, “Investment Fund or Funds” shall include any deferred Restricted Shares or
any deferred dividends to be credited as an equivalent amount in value of
Deferred Shares.


Executed this 22 day of October, 2004.


WEINGARTEN REALTY INVESTORS






By:  /s/ Stephen Richter
Name:  Stephen Richter
Title:  Sr. VP, CFO


3
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 